Citation Nr: 0603598	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression and anxiety attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1970.  

This matter comes to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The veteran testified 
before a Veterans Law Judge at video conference hearing in 
August 2005.  There were several inaudible portions of 
testimony in the recording made at the hearing, and the 
hearing transcript is incomplete.  Because of this, the 
veteran was offered an additional hearing.  In January 2006, 
the veteran testified from Las Vegas, Nevada, at a video 
conference hearing before the undersigned Veterans Law Judge 
sitting in Washington, DC.  

Immediately following the hearing, the veteran's 
representative filed a motion to advance the veteran's case 
on the docket due to financial hardship.  The undersigned 
Veterans Law Judge has granted that motion and will herewith 
proceed with consideration of the appeal.  

Other matters

In a rating decision dated in July 2005, the RO determined 
that new and material evidence had not been presented to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.  The RO informed the 
veteran of that decision in a letter dated in July 2005 and 
at that time gave him notice of his appellate rights.  There 
is no indication that as of this time the veteran has filed a 
notice of disagreement with the RO decision, and this matter 
is not before the Board.  See Archbold v. Brown, 9 Vet. App. 
124 (1996) (notice of disagreement initiates appellate review 
in VA administrative adjudication process, and request for 
appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA).  

The Board notes that in a VA Form 21-4138, Statement in 
Support of Claim, received in May 2002, the veteran stated 
that in 1970 he had a 10 percent rating [for his service 
connected tender and paresthetic scar, left palm], and it was 
taken away.  He stated that he though this was clear and 
unmistakable error because of the way his case was handled.  
Review of the record shows that in an October 1982 rating 
decision the RO reduced the rating for the left palm scar 
from 10 percent to a 0 percent rating.  The RO should clarify 
whether the veteran is asserting clear and unmistakable error 
in the October 1982 rating decision and take additional 
action as appropriate.  


FINDINGS OF FACT

1.  The record contains relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  There is credible evidence corroborating at least one of 
the veteran's claimed non-combat in-service stressors, 
supporting a current diagnosis of PTSD with depression and 
anxiety attacks; and medical evidence relates the veteran's 
depression to service.  


CONCLUSION OF LAW

PTSD with depression and anxiety attacks was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2005)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA.  The Board 
concludes that no useful purpose would be served by such 
action, and there is no harm to the veteran as this decision 
is wholly favorable to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Contentions

The veteran contends that his PTSD with depression and 
anxiety attacks is a result of harassment and physical abuse, 
including physical injury, that he received at the hands of 
fellow servicemen while he was in Advanced Individual 
Training (AIT) at Fort Lee, Virginia, in 1969.  He has 
testified that the harassment included having had his uniform 
set on fire, having been pushed down stairs, having had his 
wallet cut from his pocket with a razor blade while he was 
sleeping, having been punched in the face, and having been 
beaten and pushed through a window resulting in severe nerve 
and tendon injuries to his left hand.  

Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Analysis

In this case, the record clearly establishes that the veteran 
has a diagnosis of PTSD with depression and anxiety attacks 
and includes medical opinions linking the diagnosis to the 
veteran's reported in-service stressors.  

In the present case, the veteran's claimed stressors of abuse 
and physical assault at the hands of fellow soldiers is 
unrelated to combat participation.  Therefore, because the 
Board finds the veteran's alleged stressors are not combat-
related, corroborative evidence must be presented of his 
claimed in-service stressors.

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician." 

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).  

Available service medical records show that in November 1969 
the veteran was seen in a troop dispensary with reports of 
having injured his knee after falling down stairs.  In early 
January 1970, the veteran was seen at the post dispensary at 
Fort Carson with complaints of pain and paresthesia in his 
left hand.  He gave a history of having had hand surgery at 
Fort Lee about a month earlier at which time he hurt his hand 
when he fell through a window.  In mid-January 1970 the 
veteran was seen again with complaints of pain in his left 
hand radiating up to the elbow.  The impression after 
examination was pain and paresthesia secondary to laceration, 
question of largely emotional over-reaction.  The veteran was 
referred to the orthopedic clinic where he was seen in late 
January 1970.  

When the veteran was seen at the orthopedic clinic, he was 
noted to be left hand dominant and to have sustained a 
laceration between the second and third metacarpal heads 
volarly.  The physician noted paresthesia and positive Tinel 
tapping of all branches of the left median nerve distal to 
carpal tunnel.  The physician said the scar was tender with 
the possibility of nerve attached to skin or bound in the 
scar.  He said that emotional state and causalgia may also 
arise.  The physician stated that he had requested records 
from Fort Lee.  The veteran was seen at the mental hygiene 
clinic the following day.  

In a neuropsychiatric report dated in early February 1970 the 
psychiatrist stated that he had examined the veteran in late 
January 1970 and that the veteran had been referred by his 
unit for psychiatric evaluation.  At the examination, the 
veteran reported chronic nervousness, and the psychiatrist 
said that this was observable during the interview session 
during which the veteran was continually tremulous.  The 
veteran said he was essentially a "loner" and was quite 
upset over the people and rigors that the military life 
involved him with.  He said he had tremendous difficulty not 
going AWOL, particularly when he was depressed.  He stated he 
was able to sleep only three or four hours a night due to the 
"pressures".  The psychiatrist stated that mental status 
examination revealed a rational, cooperative, oriented, and 
coherent young man who was quite immature.  The psychiatrist 
stated that the veteran was not psychotic though he was 
mildly anxious and depressed.  The psychiatrist stated that 
it was felt that the Army would not benefit from the 
retention of the veteran and that the veteran was not against 
separation via general discharge, as he said he would like to 
go home to his father.  The diagnosis was immature 
personality.  

The veteran's service records show that his conduct and 
efficiency were rated as excellent during basic training from 
early September to late October 1969 and were also rated as 
excellent while he was at Fort Lee in AIT from late October 
to mid-December 1969, at which he went on leave until 
reporting to Fort Carson in early January 1970.  Thereafter, 
his conduct and efficiency were rated as unsatisfactory.  In 
a March 1970 memorandum, the veteran's commanding officer 
recommended discharge from service and noted that since early 
January 1970 the veteran's performance had been characterized 
by intentional shirking of his duties and behavior rendering 
him repeatedly subject to disciplinary action.  

In a notarized statement dated in April 2004, D.F.S. (Mr. S.) 
stated that he was assigned to Fort Lee, Virginia, for AIT 
and was in the same barracks as the veteran.  Mr. S stated 
that he was present the night the veteran was attacked by 
several of their fellow company members.  Mr. S. stated that 
the veteran was attacked while they were asleep in their 
bunks and that the attack caused sufficient commotion to 
awaken him.  Mr. S. stated that he tried to intervene to 
assist the veteran but was pushed away by some of the 
attackers.  Mr. S. stated that the veteran ultimately was 
pushed into a window and cut his hand severely during the 
attack and was taken to the base hospital for treatment.  Mr. 
S. stated the he recalled the incident because he and the 
veteran became friends when they met at AIT and were 
subsequently transferred to the same unit at Fort Carson upon 
completion of AIT where they remained friends until the 
veteran's discharge.  

The Board finds the statement of Mr. S. to be credible and 
notes that orders included in the veteran's service records 
confirm that Mr. S. served with the veteran.  Mr. S.'s 
statement serves as independent evidence of at least one of 
the veteran's stressors, that is, the physical assault that 
resulted to injury to his left hand.  Although the records of 
medical treatment at Ft. Lee are not in the file, the service 
medical records indicate that the left hand injury did indeed 
occur, and the severity of the injury is indicated by the 
fact that the service-connected residuals are rated as 
40 percent disabling.  

Based on the notarized statement from the fellow serviceman 
who witnessed the veteran having been attacked and thrown 
into a window by others, the information in the service 
medical records, and the service records showing a dramatic 
change in the veteran's behavior subsequent to his experience 
at Fort Lee, the Board finds at least one important aspect of 
the veteran's alleged stressors to be verified by sufficient 
collaborating evidence.  Resolving all reasonable doubt in 
favor of the veteran, the Board finds that the statement of 
the fellow serviceman that he witnessed the veteran having 
been attacked and thrown into a window serves as independent 
corroboration of the veteran's assertions of having been 
attacked and injured, which has been identified as among the 
stressors related to his PTSD.  

The record also includes sufficient evidence of a current 
diagnosis of PTSD with depression and anxiety attacks, based 
on his in-service stressor.  At a VA fee-basis psychiatric 
examination in December 2002, the psychiatrist stated that 
she had reviewed the veteran's claims file.  She noted that 
the veteran had received damage to his left hand in service.  
After examination of the veteran and review of the record, 
the Axis I diagnosis was major depression, panic attacks, and 
PTSD.  The psychiatrist associated the veteran's PTSD with 
trauma in the military including having been harassed by a 
gang of other servicemen who stole money from him, threatened 
him, lit his clothes on fire, and threw him through a window.  
The psychiatrist noted that the veteran described depression, 
panic and symptoms of PTSD starting with traumatic experience 
in service.  She also noted that the military medical doctor 
who saw the veteran in January 1970 indicated that the 
veteran may well have ongoing emotional problems due to the 
trauma associated with the injury to his hand and due to 
ongoing chronic pain and panesthesia also associated with it.  

In addition, the record includes extensive VA mental health 
treatment records showing that the veteran has received 
continuing treatment for PTSD and depression.  The veteran's 
treating psychologist has repeatedly stated that the 
veteran's PTSD is related to racial persecution and battery 
in service and that his depression also started in service.  
He also states specifically that the veteran's PTSD stems in 
part from the same incident in which he got his service-
connected hand disability.  

In summary, the post-service medical evidence contains an 
acceptable diagnosis of PTSD with depression and anxiety 
attacks, and the medical records indicate that the PTSD 
diagnosis rests at least in part on the gang attack during 
which the veteran received a left hand injury, which has been 
verified with independent evidence.  The medical evidence 
links the PTSD diagnosis to the corroborated stressor and 
also links the post-service depression to service.  Thus, all 
elements for service connection have been established, and 
the claim may be allowed.  


ORDER

Service connection for PTSD with depression and anxiety 
attacks is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


